

EXHIBIT A
TO
2002 EQUITY INCENTIVE PLAN


EXECUTIVE AND KEY MANAGER PERFORMANCE SHARE SUB-PLAN


(Effective January 1, 2005)


This Executive and Key Manager Performance Share Sub-Plan (“Sub-Plan”) sets
forth the rules and regulations adopted by the Committee for issuance of
Performance Share Awards under Section 10 of the 2002 Equity Incentive Plan
(“Plan”). These rules and regulations shall apply to Awards granted effective on
and after January 1, 2005. In addition, the rules and regulations relating to
the deferral of Awards set forth in this Sub-Plan shall apply to any Awards
which become vested on or after January 1, 2005. Capitalized terms used in this
Sub-Plan that are not defined herein shall have the meaning given in the Plan.
In the event of any conflict between this Sub-Plan and the Plan, the terms and
conditions of the Plan shall control. No Award Agreement shall be required for
participation in this Sub-Plan.


Section 1. Definitions


When used in this Sub-Plan, the following terms shall have the meanings as set
forth below, and are in addition to the definitions set forth in the Plan.


1.1 “Account” means the account used to record and track the number of
Performance Shares granted to each Participant as provided in Section 2.4.


1.2 “Award” as used in this Sub-Plan means each aggregate award of Performance
Shares as provided in Section 2.2.


1.3 “EBITDA” means earnings before interest, taxes, depreciation, and
amortization as determined from time to time by the Committee.


1.4 “EBITDA Growth” means the percentage increase (if any) in EBITDA for any
Year, as compared to the previous Year as determined from time to time by the
Committee.


1.5 “Peer Group” means the peer group of utilities designated by the Committee
prior to the beginning of the Performance Period for which an Award is granted.


1.6 “Performance Period” for purposes of this Sub-Plan means three consecutive
Years beginning with the Year in which an Award is granted.


1.7 “Performance Schedule” means Attachment 1 to this Sub-Plan, which sets forth
the Performance Measures applicable to this Sub-Plan.

 






--------------------------------------------------------------------------------



1.8 “Performance Share” for purposes of this Sub-Plan means each unit of an
Award granted to a Participant, the value of which is equal to the value of
Company Stock as hereinafter provided.


1.9 “Retire” or “Retirement” means termination of employment on or after:


(a) becoming 65 years old with at least 5 years of service;


(b) becoming 55 years old with at least 15 years of service; or


(c) achieving at least 35 years of service, regardless of age.


1.10 “Salary” means the regular base rate of compensation payable by the Company
to a Participant on an annual basis. Salary does not include bonuses, if any, or
incentive compensation, if any. Such compensation shall not be reduced by any
deferrals made under any other plans or programs maintained by the Company.


1.11 “Total Shareholder Return” means the total percentage return realized by
the owner of a share of stock during a relevant Year or any part thereof. Total
Shareholder Return is equal to the appreciation or depreciation in value of the
stock (which is equal to the closing value of the stock on the last trading day
of the relevant period minus the closing value of the stock on the last trading
day of the preceding Year) plus the dividends declared during the relevant
period, divided by the closing value of the stock on the last trading day of the
preceding Year.


1.12 “Year” means a calendar year.


Section 2. Sub-Plan Participation and Awards


2.1 Participant Selection. Participants under this Sub-Plan shall be selected by
the Committee in its sole discretion as provided in Section 4.2 of the Sponsor
of the Plan.


2.2 Awards. Subject to any adjustments to be made under Section 2.5, the
Compensation Committee may, in its sole discretion, grant Awards to some or all
of the Participants in the form of a specific number of Performance Shares. The
target and maximum value of any Award granted to any Participant in any calendar
Year will be based upon the following:

 






--------------------------------------------------------------------------------







Participant
Target Award
Maximum Award
CEO*
290% of Salary
362.5% of Salary
COO*
200% of Salary
250% of Salary
Presidents*/Executive VPs*
133% of Salary
166.25% of Salary
Senior VPs*
110% of Salary
137.5% of Salary
VP/Department Heads**
Level I
Level II
Level III
 
100% of Salary
80% of Salary
60% of Salary
 
125% of Salary
100% of Salary
75% of Salary
Key Managers
55% of Salary
68.75% of Salary

* Senior Management Committee level position
**Levels shall be determined in the sole discretion of the Committee




2.3 Award Valuation at Grant. In calculating the value of an Award for purposes
of Section 2.2, the value of each Performance Share shall be equal to the
closing price of a share of Stock on the last trading day of the Year before the
Performance Period begins. The Participant’s Salary shall be determined as of
the January 31 preceding the date the Award is granted, or such other time as is
determined in the discretion of the Committee. Each Award is deemed to be
granted on the day that it is approved by the Committee.


2.4 Accounting and Adjustment of Awards. The number of Performance Shares
awarded to a Participant shall be recorded in a separate Account for each
Participant. The number of Performance Shares recorded in a Participant’s
Account shall be adjusted to reflect any splits or other adjustments in the
Stock. If any cash dividends are paid on the Stock, the number of Performance
Shares in each Participant’s Account shall be increased by a number equal to (i)
the dividend multiplied by the number of Performance Shares in each
Participant’s Account, divided by (ii) the closing price of a share of Stock on
the payment date of the dividend. No adjustment shall be made to any outstanding
Awards of a Retired Participant for cash dividends paid on Stock during the
Performance Period following the Retirement of the Participant.


2.5 Performance Schedule and Calculation of Awards. Except as otherwise
provided, each Award shall become vested on January 1 immediately following the
end of the applicable Performance Period, subject to adjustment in accordance
with the following procedure:


(a) One-half of the Award shall be adjusted as follows:


(i) The Total Shareholder Return for the Company shall be determined for each
Year during the Performance Period, and shall then be averaged (the “Company
TSR”).


(ii) The average Total Shareholder Return for the Peer Group utilities shall be
determined for each Year during the Performance Period, and shall then be
averaged ( the “Peer Group TSR”). The two highest and two lowest performing
utilities within the Peer Group shall be excluded for purposes of determining
the Peer Group TSR.


(iii) The Peer Group TSR for the Performance Period shall be subtracted from the
Company TSR for the Performance Period. The remainder shall then be used to
determine the number of vested Performance Shares using the Performance
Schedule, based on one-half of the number of Performance Shares in the
Participant’s Account.


(b) The other one-half of the Award shall be adjusted as follows:


(i) The EBITDA Growth for the Company shall be determined for each Year during
the Performance Period, and shall then be averaged (the “Company EBITDA
Growth”).


(ii) The average EBITDA Growth for the Peer Group utilities shall be determined
for each Year during the Performance period, and shall be averaged (the “Peer
Group EBITDA Growth”). The two highest and two lowest performing utilities
within the Peer Group shall be excluded for purposes of determining the Peer
Group EBITDA Growth.


(iii) The Peer Group EBITDA Growth for the Performance Period shall be
subtracted from the Company EBITDA Growth for the Performance Period. The
remainder shall then be used to determine the number of vested Performance
Shares using the Performance Schedule, based on one-half of the number of
Performance Shares in the Participant’s Account.


(c) The total number of vested Performance Shares payable to the Participant
shall be the sum of the amounts determined in accordance with subsections (a)
and (b) above.


(d) The Performance Measures and the Performance Schedule will not change during
any Performance Period with regard to any Awards that have already been granted.
The Committee reserves the right to modify or adjust the Performance Measures
and/or the Performance Schedule in the Committee’s sole discretion with regard
to future grants.


2.6 Payment Options. Except as provided in Section 3, Awards shall be paid after
expiration of the Performance Period. The Company will issue one share of Stock
in payment for each vested Performance Share (rounded to the nearest whole
Performance Share) credited to the Account of the Participant. Payment shall be
made as follows:


(a) 100% during the month of April of the Year immediately following expiration
of the Performance Period, or as soon as practical thereafter; or


(b) in accordance with an alternative payment election made by Participant
substantially in the form attached hereto as Attachment 2, provided that such
election is executed by the Participant and returned to the Vice President,
Human Resources Department no later than the end of the first Year of the
Performance Period. Once made, this election is irrevocable. A deferral election
may only be made by a Participant who is employed as a Department Head or in a
higher position on the date the deferral election is solicited.


2.7 Grantor Trust. In the case of a Change in Control, the Company shall,
subject to the restrictions in this Section 2.7 and Section 13.12 of the Plan,
irrevocably set aside shares of Stock or cash in one or more such grantor trusts
in an amount that is sufficient to pay each Participant employed by such Company
(or Designated Beneficiary), the net present value as of the date on which the
Change in Control occurs, of the earned benefits to which Participants (or their
Designated Beneficiaries) would be entitled pursuant to the terms of the Plan if
the value of their deferral account (if any) established pursuant to section
2.6(b) would be paid in a lump sum upon the Change in Control. Any such trust
shall be subject to the claims of the general creditors of the Sponsor or
Company in the event of bankruptcy or insolvency of the Sponsor or Company.


Section 3. Early Vesting and Forfeiture


3.1 Retirement, Death or Divestiture. If the Participant Retires or dies prior
to expiration of the Performance Period, or terminates employment as the result
of a Divestiture during a Performance Period, any outstanding Awards of the
Participant for any unexpired Performance Period shall immediately become
vested. Payment of the outstanding Awards of such Participant shall be subject
to the following special provisions:


(a) In the event of the Retirement of the Participant, the Participant’s
outstanding Awards shall be adjusted in accordance with Section 2.5 and paid in
accordance with Section 2.6 following the end of the Performance Period for the
Award; provided, that if the Participant has elected to defer payment until a
specified date certain and retires before the date specified in the deferral
election, the Company will commence distribution of the Award as soon as
practical on or after the later of: (i) the April 1 following the first
anniversary of the date of Retirement, or (ii) the April 1 of the year following
the end of the Performance Period, even though said date is earlier than the
date specified in the deferral election.


(b) In the event of the death of the Participant, or termination of employment
as the result of a Divestiture during a Performance Period, the Participant’s
outstanding Awards shall be adjusted and paid in accordance with Section 3.3.


3.2 Change in Control. In the event of a Change in Control prior to the
expiration of the Performance Period, any outstanding Award of the Participant
for any unexpired Performance Period shall be treated as follows:


(a) If the Award is assumed by the successor to the Sponsor as of the date of
the Change in Control, each outstanding Award not previously forfeited shall
continue to vest and shall be paid pursuant to the terms of this Sub-Plan;
provided, however, that in the event the employment of the Participant is
terminated by the Company without Cause following the Change in Control, any
outstanding Award shall become vested as of the termination date, and the
aggregate value of the Award shall be paid after being adjusted in accordance
with Section 3.3.


(b) If the Award is not assumed by the successor to the Sponsor as of the date
of the Change in Control, any outstanding Award shall become vested as of the
date of the Change in Control, and the aggregate value of the Award shall be
paid after being adjusted in accordance with Section 3.3.


3.3 Adjustment of Awards. Any Award which is vested prior to the end of the
Performance Period due to the death of the Participant, termination of
employment as a result of a Divestiture, or Change in Control during the
Performance Period, shall be adjusted pursuant to the following procedure:


(a) One-half of the Award shall be adjusted as follows:


(i) The Company TSR shall be determined for each Year or partial Year, and a
weighted average Company TSR shall be calculated for the period between the
first day of the Performance Period and the date the Participant dies, the date
of termination as a result of the Divestiture or the date that the Award is
vested pursuant to Section 3.2 (the “Prorated Company TSR”).


(ii) The average Peer Group TSR shall be determined for each Year or partial
Year, and a weighted average Peer Group TSR shall be calculated for the period
between the first day of the Performance Period and the date the Participant
dies, the date of termination as a result of the Divestiture or the date that
the Award is vested pursuant to Section 3.2 (the “Prorated Peer Group TSR”). The
two highest and two lowest performing utilities within the Peer Group shall be
excluded for purposes of determining the Peer Group TSR.


(iii) The Prorated Peer Group TSR for the Performance Period shall be subtracted
from the Prorated Company TSR for the Performance Period. The remainder shall
then be used to determine the vested Performance Shares using the Performance
Schedule, based on one-half of the number of Performance Shares in the
Participant’s Account.


(b) The other one-half of the Award shall be adjusted as follows:


(i) The Company EBITDA Growth shall be determined for each Year or partial Year,
and a weighted average Company EBITDA Growth shall be calculated for the period
between the first day of the Performance Period and the end of the calendar
quarter immediately preceding the date the Participant dies, the date of
termination as a result of the Divestiture or the date that the Award is vested
pursuant to Section 3.2 (the “Prorated Company EBITDA Growth”).


(ii) The average Peer Group EBITDA Growth shall be determined for each Year or
partial Year, and a weighted average Peer Group EBITDA Growth shall be
calculated for the period between the first day of the Performance Period and
the end of the calendar quarter immediately preceding the date the Participant
dies, the date of termination as a result of the Divestiture or the date that
the Award is vested pursuant to Section 3.2 (the “Prorated Peer Group EBITDA
Growth”). The two highest and two lowest performing utilities within the Peer
Group shall be excluded for purposes of determining the Peer Group EBITDA
Growth.


(iii) The Prorated Peer Group EBITDA Growth for the Performance Period shall be
subtracted from the Prorated Company EBITDA Growth for the Performance Period.
The remainder shall then be used to determine the vested Performance Shares
using the Performance Schedule, based on one-half of the number of Performance
Shares in the Participant’s Account.


(c) The total number of vested Performance Shares payable to the Participant
shall be the sum of the amounts determined in accordance with subsections (a)
and (b) above.


(d) In the event of the death of the Participant, payment shall be made within a
reasonable time after the Participant dies to the Participant’s Designated
Beneficiary. In the event of the termination of employment of the Participant as
a result of a Divestiture, payment shall be made within a reasonable time after
the termination of the Participant, notwithstanding any election under Section
2.6; provided, that if the Participant is a “key employee” as defined in Section
416(i) of the Code (but determined without regard to the 50 employee limit on
the number of officers treated as key employees), payment shall not be made
before six months after the date of separation from service (or, if earlier, the
date of death of the Participant) and the amount of any payment made in cash
(i.e., with respect to Awards granted prior to January 1, 2005) shall be based
upon the value of the Performance Shares as determined by reference to the
closing price of the Stock on the trading day occurring on or next following the
date that is six months after the date of separation of the Participant (or, if
earlier the date of death of the Participant). If the Award is vested pursuant
to Section 3.2, the Award shall be paid within a reasonable time after the date
of vesting, notwithstanding any election under Section 2.6. The Company will
issue one share of Stock in payment for each Performance Share (rounded to the
nearest whole Performance Share) credited to the Account of the Participant.


3.4 Termination of Employment. In the event that a Participant’s employment with
the Company terminates for any reason other than as provided in this Section 3,
any Award made to the Participant which has not vested as provided in Section 2
or Section 3 shall be forfeited. Any vested Awards shall be paid within a
reasonable time after termination (for reasons other than Retirement),
notwithstanding any election to defer the payment of any Award under Section
2.6. However, if the Participant is a “key employee” as defined in Section
416(i) of the Code (but determined without regard to the 50 employee limit on
the number of officers treated as key employees), payment shall not be made
before six months after the date of separation from service for any reason
including Retirement (or, if earlier, the date of death of the Participant) and
the amount of any payment made in cash (i.e., with respect to Awards granted
prior to January 1, 2005) shall be based upon the value of the Performance
Shares as determined by reference to the closing price of the Stock on the
trading day occurring on or next following the date that is six months after the
date of separation of the Participant (or, if earlier the date of death of the
Participant).


Section 4. Non-Assignability of Awards


The Awards and any right to receive payment under the Plan and this Sub-Plan may
not be anticipated, alienated, pledged, encumbered, or subject to any charge or
legal process, and if any attempt is made to do so, or a Participant becomes
bankrupt, then in the sole discretion of the Committee, any Award made to the
Participant which has not vested as provided in Sections 2 and 3 shall be
forfeited.


Section 5. Amendment and Termination


This Sub-Plan shall be subject to amendment, suspension, or termination as
provided in the Plan.






 




--------------------------------------------------------------------------------









ATTACHMENT 1


PERFORMANCE SCHEDULE


PERFORMANCE SHARE CALCULATION1






The following table shall be used to adjust one half of the Participant’s Award
in accordance with Section 2.5(a) or Section 3.3(a) of the Plan:


 
If the Company TSR2 minus
the Peer Group TSR2 is:
Then the 50% of the vested
Performance Share Award
shall be multiplied by:
5% or better
2.00
4.0 - 4.99
1.75
3.0 - 3.99
1.50
2.0 - 2.99
1.25
1.0 - 1.99
1.00
(0.99) - 0.99
.50
(1.0) - (1.99)
.25
2.0) or less
0.00


 






--------------------------------------------------------------------------------





The following table shall be used to adjust one half of the Participant’s Award
in accordance with Section 2.5(b) or Section 3.3(b) of the Plan:


 
If the Company EBITDA Growth2 minus
the Peer Group EBITDA Growth2 is:
Then the 50% of the vested
Performance Share Award
shall be multiplied by:
5% or better
2.00
4.0 - 4.99
1.75
3.0 - 3.99
1.50
2.0 - 2.99
1.25
1.0 - 1.99
1.00
0.00 - 0.99
.50
Less than 0
0



1 The number of Performance Shares as calculated above shall be paid in
accordance with the provisions of Section 2.5 and 2.6 of the Sub-Plan.


2 For purposes of Section 3, the Prorated Company TSR and EBITDA Growth and
Prorated Peer Group TSR and EBITDA Growth shall be used, and the number of
Performance Shares as calculated above shall be paid in accordance with the
provisions of the Sub-Plan.





ATTACHMENT 2
Performance Share Sub-Plan
200_ Deferral Election Form


As a Participant in the Performance Share Sub-Plan of the 2002 Equity Incentive
Plan ("Sub-Plan"), I hereby elect to defer payment of my Award otherwise payable
to me by the Company and attributable to services to be performed by me during
the Performance Period beginning on January __, 200__. This election shall apply
to [CHECK ONE]:


[ ] 100% of the Award         [ ] 50% of the Award
[ ] 75% of the Award           [ ] 25% of the Award


Upon vesting, I understand that my Award shall continue to be recorded in my
Account as Performance Shares as described in the Sub-Plan and adjusted to
reflect the payment and reinvesting of the Company’s common stock dividends over
the deferral period, until paid in full.


I hereby elect to defer receipt (or commencement of receipt) of my Award until
the date specified below, or as soon as practical thereafter [CHECK ONE]:*


[ ] a specific date certain at least 5 years from expiration
of the Performance Period:               4 / 1 /         
(month/day/year)
 
[ ] the April 1 following the date of retirement, or if later, the date which is
six months after the date of my separation from service for any reason
(including Retirement), if I am a “key employee” as defined in Section 416(i) of
the Code (but determined without regard to the 50 employee limit on the number
of officers treated as key employees).


[ ] the April 1 following the first anniversary of my date of retirement




* Notwithstanding any election above, if I elect a date certain distribution and
I retire before that date certain, I understand that the Company will commence
distribution of my Account as soon as practical on or after the later of: (i)
the April 1 following the first anniversary of the date of retirement, or (ii)
the April 1 of the year following the end of the Performance Period, even though
said date is earlier than 5 years from the expiration of the Performance Period.


I hereby elect to be paid as described in the Sub-Plan in the form of [CHECK
ONE]:


[ ] a single payment                     [ ] annual payments commencing on the
date set forth above and payable
               on the anniversary date thereof over:


                [ ] a two year period [ ] a three year period
                [ ] a four year period [ ] a five year period


I understand that I will receive “earnings” on those deferred amounts when they
are paid to me.


I understand that the election made as indicated herein is irrevocable and that
all deferral elections are subject to the provisions of the Sub-Plan, including
provisions that may affect timing of distributions.




I understand that this deferral election is subject to the requirements of
Section 409A of Code, and regulations and other guidance issued thereunder. The
Company makes no representation or guarantee that any tax treatment, including,
but not limited to, federal, state and local income, or estate and gift tax
treatment, will be applicable with respect to the amounts deferred. The Company
shall have no responsibility for the tax consequences that I may incur as a
result of Section 409A, regulations or guidance issued thereunder, or any other
provision of the Internal Revenue Code. I understand it is my responsibility to
consult a legal or tax advisor regarding the tax effects of this deferral
election. I further acknowledge and agree that the Company may (but shall not be
required to) modify this election as necessary to comply with Section 409A and
any guidance or regulations issued thereunder. I further agree to cooperate in
any manner necessary to ensure that this election is in compliance with Section
409A and any guidance or regulations issued thereunder.


I understand and acknowledge that my interests herein and my rights to receive
distribution of the deferred amounts may not be anticipated, alienated, sold,
transferred, assigned, pledged, encumbered, or subjected to any charge or legal
process, and if any attempt is made to do so, or I become bankrupt, my interest
may be terminated by the Committee, in its sole discretion, may cause the same
to be held or applied for the benefit of one or more of my dependents or make
any other disposition of such interests that it deems appropriate. I further
understand that nothing in the Sub-Plan shall be interpreted or construed to
require the Company in any manner to fund any obligation to me, or to my
beneficiary(ies) in the event of my death.




                         
(Signature)      (Date)
                                                                                                                                 
(Print Name)      (Company Location)


Received:
Agent of Chief Executive Officer


                                                                                               
(Signature)      (Date)





